Citation Nr: 1339553	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas.

The Board has previously considered this case.  In January 2011, the Board remanded the case for additional evidentiary development.  The Board again remanded the case in June 2012 for further evidentiary development.  

The Board notes that in April 2013, the Veteran appointed an attorney to represent him that has not been accredited to represent claimants before VA under federal regulations.  In September 2013, the Board sent the Veteran a letter notifying him of his representation choices, and that if the Board did not hear back from the Veteran within 30 days of the date of the letter, the Board would assume that he wanted to represent himself and would resume review of his appeal.  Accordingly, as the Veteran has not notified the Board regarding his choice of a representative, the Board concludes that the Veteran will represent himself.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("Court") has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Unfortunately, the Board finds that there has not been substantial compliance with its remand directive.  

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Review of the claims folder shows that the Veteran was initially afforded an examination for his claimed back disorder in November 2008.  In its January 2011 remand, because the Board found the examiner's report unclear as to whether he actually offered an opinion concerning the etiology of the Veteran's lumbar spine condition, the Veteran was afforded a second VA examination in May 2011.  Review of that examination report, however, shows that the examiner opined that the Veteran's lumbar spine disorder is "as likely as not related to aging and less likely than not due to any condition which occurred in service."  In this respect, the sole stated rationale for his conclusion was that there was no medical evidence to support the Veteran's contention that he had sustained a back injury in service.  However, review of the Veteran's service treatment records demonstrates that he suffered injuries in December 1970 when a five-ton truck in which he was riding crashed.  The January 1971 treatment report notes that, at the time of the injury, the Veteran was taken to a German hospital in a state of unconsciousness.  Although the German hospital treatment report is not of record, the January 1971 clinical report diagnosed the Veteran as having full range of motion of the back with tenderness over the L-3 and L-4 spine areas.  The impression was acute low back sprain.

While the Board observes that there is evidence to support the Veteran's claim of having sustained a back injury in service, it also finds the Veteran competent to report an in-service injury, as well as resultant pain both during and after service, even though service connection has not been established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (the Court held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the United States Court of Appeals for the Federal Circuit explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).  

Here, because the VA examiner's opinion that the Veteran's lumbar spine disorder is less likely than not related to service was based solely on a perceived lack of evidence of back injury in service, although the Board regrets the necessity of a second remand, it nonetheless finds that such action is necessary in order to afford the Veteran an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims folder to the examiner who performed the May 2011 examination (only if feasible) to review his examination report and determine whether a lumbar spine disorder is related to service, keeping in mind that he must accept as fact the following:  (1) the Veteran sustained a back injury in service in December 1970, as noted based on a clinical history the following month, notwithstanding a lack of evidence of treatment; and (2) the Veteran reported that his low back pain gradually improved, only to return at age 50, approximately in the year 2000.  

2.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any tests deemed necessary should be conducted and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.  The examiner must also note that his review included the previous spine examination of record, and must discuss any discrepancy between his conclusions and the conclusions of the previous examiner.  

The examiner is asked to provide an opinion regarding whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that any current lumbar spine disorder is related to, or is other the result of active duty service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


